Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite 
interfacing with at least one administrative user of the organization and a plurality of non- administrative users;  
associating a subset of the plurality of non-administrative users with a job being performed by the organization; and 
transmitting one or more messages from the at least one administrative user to the subset of the plurality of non-administrative users associated with the job; 
wherein transmitting the one or messages comprises: 
receiving an input from the at least one administrative user associating the one or messages with the job; and 
assigning the subset of the plurality of non-administrative users associated with the job as recipients of the one or more messages in response to the input from the at least one administrative user.
The invention is directed towards the abstract idea of project management, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having two humans communicate with one another in order to have one human assign the second human with a task and providing the necessary information about the task.
The limitations of
interfacing with at least one administrative user of the organization and a plurality of non- administrative users;  
associating a subset of the plurality of non-administrative users with a job being performed by the organization; and 
transmitting one or more messages from the at least one administrative user to the subset of the plurality of non-administrative users associated with the job; 
wherein transmitting the one or messages comprises: 
receiving an input from the at least one administrative user associating the one or messages with the job; and 
assigning the subset of the plurality of non-administrative users associated with the job as recipients of the one or more messages in response to the input from the at least one administrative user, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a memory.  That is, other than reciting a generic processor executing computer code stored on a memory nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic processor executing computer code stored on a memory in the context of this claim encompasses users communicating with one another in order to assign tasks for a project and other communications that facilitate the completion of the project.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a memory to communicate and store information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. assigning tasks or assigning a message to particular users. The generic processor executing computer code stored on a memory in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a memory can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a memory are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic processor executing computer code stored on a memory. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a memory to perform the steps of 
interfacing with at least one administrative user of the organization and a plurality of non- administrative users;  
associating a subset of the plurality of non-administrative users with a job being performed by the organization; and 
transmitting one or more messages from the at least one administrative user to the subset of the plurality of non-administrative users associated with the job; 
wherein transmitting the one or messages comprises: 
receiving an input from the at least one administrative user associating the one or messages with the job; and 
assigning the subset of the plurality of non-administrative users associated with the job as recipients of the one or more messages in response to the input from the at least one administrative user,
amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed to storing and displaying information.
Claims 3, 4 is directed towards human activity, in this case, a human selecting information, and transmitting information.
Claim 5 is directed towards collecting, comparing, and communicating information.
Claims 6, 7, 9, 10, 11 is directed towards descriptive subject matter.
Claim 8 is directed towards receiving information and responding to the received information by retrieving information, as well as collecting and comparing information.
Claim 12, 13 is directed to receiving information. 
Claim 14 is directed towards collecting and storing information.
The remaining claims recite subject matter that has already been discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for managing tasks assignment for a project.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 11, and 15 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fletcher (US PGPub 2019/0005426 A1).
In regards to claim 1, Fletcher discloses an apparatus comprising: 
at least one processor coupled to a memory (Fig. 1, 2; ¶ 10, 44, 46, 47);  
the at least one processor being configured: 
In regards to:
to interface with at least one administrative user of an organization and a plurality of non-administrative users; 
to associate a subset of the plurality of non-administrative users with a job being performed by the organization; and  
to transmit one or more messages from the at least one administrative user to the subset of the plurality of non-administrative users associated with the job 
(¶ 10, 11, 12, 14, 18 wherein a first user (i.e. administrative) interacts with the system to submit a request to create, schedule, and assign jobs to second users (i.e. non-administrative) and inform the second users of the jobs that they have been assigned, wherein the information includes a description of the job, location, date, assets/resources needed to complete the job, and rescheduling of the job (if applicable) or update to a job); 
wherein in transmitting the one or messages, the at least one processor is configured: 
In regards to:
to receive an input from the at least one administrative user associating the one or messages with the job; and 
to assign the subset of the plurality of non-administrative users associated with the job as recipients of the one or more messages in response to the input from the at least one administrative user 
(¶ 10, 11, 12, 14, 18, 19, 42 wherein the transmission of the messages is in response to receiving input from the first user in order to instruct the system to create, schedule, and assign jobs to second users, wherein the input includes inputting information that includes a description of the job, location, date, assets/resources needed to complete the job, and rescheduling of the job (if applicable) or update to a job).  
In regards to claim 2, Fletcher discloses the apparatus of claim 1, wherein the at least one processor is further configured: 
to maintain a database of a plurality of messages; and 
to present to the at least one administrative user the plurality of messages for selection as the one or more messages
(¶ 19, 26, 44, 50 wherein the system maintains communications to users in a database for a first user to review).  
In regards to claim 3, Fletcher discloses the apparatus of claim 2, wherein the at least one processor is further configured: 
to receive from the at least one administrative user a selection of at least one message of the plurality of messages as the one or more messages; and 
to automatically transmit the one or more messages to the subset of the plurality of non-administrative users associated with the job in response to the selection
(¶ 10, 11, 12, 14, 18, 19, 31, 42 wherein the system manages a plurality of jobs that a first user can access in order to review any updates on any of the jobs in the event of, for example, cancellation or rescheduling of the job, review a notification, and respond to the notification.  In other words, the first user can be notified that a job needs to be cancelled or rescheduled due to weather conditions and initiate rescheduling of the job and, in response to the notification, the second user(s) who were assigned to the jobs would be notified of a change in date/time.).  
In regards to claim 4, Fletcher discloses the apparatus of claim 1, wherein the at least one processor is further configured: 
to receive an input from the at least one administrative user canceling the job; and 
to automatically transmit a message to the subset of the plurality of non- administrative users associated with the job alerting the subset of the plurality of non- administrative users of the cancellation
(¶ 10, 11, 12, 14, 18, 19, 31, 42 wherein the system manages a plurality of jobs that a first user can access in order to review any updates on any of the jobs in the event of, for example, cancellation or rescheduling of the job, review a notification, and respond to the notification.  In other words, the first user can be notified that a job needs to be cancelled or rescheduled due to weather conditions and initiate rescheduling of the job and, in response to the notification, the second user(s) who were assigned to the jobs would be notified of a change in date/time.).  
In regards to claim 5, Fletcher discloses the apparatus of claim 1, wherein the at least one processor is further configured: 
to automatically monitor one or more external conditions affecting the job; 
to determine an occurrence of the one or more external conditions; and  
to automatically transmit a message to the subset of the plurality of non- administrative users associated with the job indicating a modification to the job in response to the determination of the occurrence of the one or more external conditions
(¶ 10, 11, 12, 14, 18, 19, 31, 42 wherein the system manages a plurality of jobs that a first user can access in order to review any updates on any of the jobs in the event of, for example, cancellation or rescheduling of the job, review a notification, and respond to the notification.  In other words, the first user can be notified that a job needs to be cancelled or rescheduled due to weather conditions (i.e. monitored external condition affecting the job) and initiate rescheduling of the job and, in response to the notification, the second user(s) who were assigned to the jobs would be notified of a change in date/time).  
In regards to claim 6, Fletcher discloses the apparatus of claim 5, wherein the one or more external conditions comprise a threshold temperature at a jobsite, and the message indicates a cancellation of the job in response to reaching the threshold temperature (¶ 7, 8, 19, 64 wherein the external condition can comprise a threshold temperature for the job and, in response to not satisfying the threshold, the job can be cancelled or rescheduled).  
In regards to claim 8, Fletcher discloses the apparatus of claim 1, wherein the at least one processor is further configured: 
to receive a query from at least one of the at least one administrative user and at least one non-administrative user of the plurality of non-administrative users indicating work to be performed; and
to respond to the query with at least one of supplies and materials needed for the work
(¶ 7, 11, 12, 18, 21, 22, 30, 39 wherein the job description included in the job request, creation, and assignment includes information provided by the first user that includes the availability of the amount and type of resources needed to complete the job and making this information available to the second user(s) so that the second user(s) can complete the job).  
In regards to claim 9, Fletcher discloses the apparatus of claim 8, wherein the at least one processor is further configured to indicate which of the needed supplies or materials are in stock by the organization in response to the query (¶ 7, 11, 12, 18, 21, 22, 30, 39 wherein the job description included in the job request, creation, and assignment includes information provided by the first user that includes the availability of the amount and type of resources needed to complete the job).  
In regards to claim 10, Fletcher discloses the apparatus of claim 1, wherein the at least one processor is further configured to derive a description of at least one of material and equipment needed for the job from a photographic image of at least one of the material and the equipment (¶ 7, 11, 12, 18, 21, 22, 30, 39 wherein the job description included in the job request, creation, and assignment includes information provided by the first user that includes the availability of the amount and type of resources needed to complete the job.  The Examiner further asserts that claim 10, which depends from claim 1, is directed to an apparatus and, therefore, what is included in the description is considered to be non-functional descriptive subject matter as it is simply directed towards a description and does not further limit or alter the structure or functions of the apparatus and simply serves to describe information.).  
In regards to claim 11, Fletcher discloses the apparatus of claim 10, wherein the derived description comprises a size of at least one of the material and the equipment (¶ 7, 11, 12, 18, 21, 22, 30, 39 wherein the job description included in the job request, creation, and assignment includes information provided by the first user that includes the availability of the amount and type of resources needed to complete the job.  The Examiner further asserts that claim 11, which depends from claims 10, which depends from claim 1, is directed to an apparatus and, therefore, what is included in the description is considered to be non-functional descriptive subject matter as it is simply directed towards a description and does not further limit or alter the structure or functions of the apparatus and simply serves to describe information).  
In regards to claim 15, Fletcher discloses method for managing an organization comprising: 
In regards to:
interfacing with at least one administrative user of the organization and a plurality of non- administrative users;  
associating a subset of the plurality of non-administrative users with a job being performed by the organization; and 
transmitting one or more messages from the at least one administrative user to the subset of the plurality of non-administrative users associated with the job
(¶ 10, 11, 12, 14, 18 wherein a first user (i.e. administrative) interacts with the system to submit a request to create, schedule, and assign jobs to second users (i.e. non-administrative) and inform the second users of the jobs that they have been assigned, wherein the information includes a description of the job, location, date, assets/resources needed to complete the job, and rescheduling of the job (if applicable) or update to a job); 
wherein transmitting the one or messages comprises: 
receiving an input from the at least one administrative user associating the one or messages with the job; and 
assigning the subset of the plurality of non-administrative users associated with the job as recipients of the one or more messages in response to the input from the at least one administrative user
(¶ 10, 11, 12, 14, 18, 19, 42 wherein the transmission of the messages is in response to receiving input from the first user in order to instruct the system to create, schedule, and assign jobs to second users, wherein the input includes inputting information that includes a description of the job, location, date, assets/resources needed to complete the job, and rescheduling of the job (if applicable) or update to a job); and
 wherein the steps of the method are performed by at least one processor coupled to a memory (Fig. 1, 2; ¶ 10, 44, 46, 47).  
In regards to claim 16, Fletcher discloses the method of claim 15, further comprising: 
maintaining a database of a plurality of messages; and 
presenting to the at least one administrative user the plurality of messages for selection as the one or more messages
(¶ 19, 26, 44, 50 wherein the system maintains communications to users in a database for a first user to review).  
In regards to claim 17, Fletcher discloses the method of claim 16, further comprising: 
receiving from the at least one administrative user a selection of at least one message of the plurality of messages as the one or more messages; and  
automatically transmitting the one or more messages to the subset of the plurality of non-administrative users associated with the job in response to the selection
(¶ 10, 11, 12, 14, 18, 19, 31, 42 wherein the system manages a plurality of jobs that a first user can access in order to review any updates on any of the jobs in the event of, for example, cancellation or rescheduling of the job, review a notification, and respond to the notification.  In other words, the first user can be notified that a job needs to be cancelled or rescheduled due to weather conditions and initiate rescheduling of the job and, in response to the notification, the second user(s) who were assigned to the jobs would be notified of a change in date/time.).  
In regards to claim 18, Fletcher discloses the method of claim 15, further comprising: 
automatically monitoring one or more external conditions affecting the job;  
determining an occurrence of the one or more external conditions; and 
automatically transmitting a message to the subset of the plurality of non- administrative users associated with the job indicating a modification to the job in response to the determination of the occurrence of the one or more external conditions
(¶ 10, 11, 12, 14, 18, 19, 31, 42 wherein the system manages a plurality of jobs that a first user can access in order to review any updates on any of the jobs in the event of, for example, cancellation or rescheduling of the job, review a notification, and respond to the notification.  In other words, the first user can be notified that a job needs to be cancelled or rescheduled due to weather conditions (i.e. monitored external condition affecting the job) and initiate rescheduling of the job and, in response to the notification, the second user(s) who were assigned to the jobs would be notified of a change in date/time).  
In regards to claim 19, Fletcher discloses a computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device cause the at least one processing device:  
In regards to:
to interface with at least one administrative user of an organization and a plurality of non- administrative users; 
to associate a subset of the plurality of non-administrative users with a job being performed by the organization; and 
to transmit one or more messages from the at least one administrative user to the subset of the plurality of non-administrative users associated with the job
(¶ 10, 11, 12, 14, 18 wherein a first user (i.e. administrative) interacts with the system to submit a request to create, schedule, and assign jobs to second users (i.e. non-administrative) and inform the second users of the jobs that they have been assigned, wherein the information includes a description of the job, location, date, assets/resources needed to complete the job, and rescheduling of the job (if applicable) or update to a job); 
wherein in transmitting the one or messages, the program code further causes the at least one processing device:
to receive an input from the at least one administrative user associating the one or messages with the job; and  
to assign the subset of the plurality of non-administrative users associated with the job as recipients of the one or more messages in response to the input from the at least one administrative user
(¶ 10, 11, 12, 14, 18, 19, 42 wherein the transmission of the messages is in response to receiving input from the first user in order to instruct the system to create, schedule, and assign jobs to second users, wherein the input includes inputting information that includes a description of the job, location, date, assets/resources needed to complete the job, and rescheduling of the job (if applicable) or update to a job).  
In regards to claim 20, Fletcher discloses the computer program product according to claim 19, wherein the program code further causes the at least one processing device: 
to automatically monitor one or more external conditions affecting the job; 
to determine an occurrence of the one or more external conditions; and 
to automatically transmit a message to the subset of the plurality of non-administrative users associated with the job indicating a modification to the job in response to the determination of the occurrence of the one or more external conditions
(¶ 10, 11, 12, 14, 18, 19, 31, 42 wherein the system manages a plurality of jobs that a first user can access in order to review any updates on any of the jobs in the event of, for example, cancellation or rescheduling of the job, review a notification, and respond to the notification.  In other words, the first user can be notified that a job needs to be cancelled or rescheduled due to weather conditions (i.e. monitored external condition affecting the job) and initiate rescheduling of the job and, in response to the notification, the second user(s) who were assigned to the jobs would be notified of a change in date/time).  

______________________________________________________________________


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US PGPub 2019/0005426 A1) in view of Bernier et al. (US PGPub 2017/0349058 A1).
In regards to claim 7, Fletcher discloses a system and method for dynamically scheduling jobs and considering various types of external factors to determine if a job needs to be rescheduled.  Despite this, Fletcher fails to explicitly disclose all types of factors that could affect the performance of a job, such as, a problem with a route and providing an alternate route in response to the identified problem.
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 5, wherein the one or more external conditions comprise a problem associated with a route to a jobsite, and the message indicates at least one of the problem associated with the route and an alternate route to the jobsite in response to occurrence of the problem associated with the route.  
However, Bernier, which is also directed towards the scheduling and placement of resources, further teaches that weather is not only one type of external factor that can affect rescheduling, but that traffic conditions can also affect scheduling and performance of a task.  In response to considering traffic conditions, Bernier teaches that depending on the impact that an identified route problem can affect the performance of a job an alternate route can be determined and provided.  One of ordinary skill in the art looking upon the teachings of Bernier would have found that there are many types of external factors that can affect the performance of a job and, if possible, determine alternatives, such as determining and providing an alternate route, to ensure that the job can be performed.  
(For support see: ¶ 130, 132)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the job scheduling management system and method of Fletcher to consider other additional external factors that can affect the performance of a job so that solutions can be determined and implemented in order to complete an assigned job, as taught by Bernier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Bernier teaches that the performance of a job can be affected by the route to a job site and, since Fletcher also utilizes location information, it would have been obvious and beneficial to provide alternative routes so resources can be optimally scheduled and ensure that an assigned job can still be performed.

______________________________________________________________________

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US PGPub 2019/0005426 A1) in view of Kelley (US PGPub 2015/0046206 A1).
In regards to claim 12, Fletcher discloses a system and method of managing a plurality of projects, such as, but not limited to, construction projects and assigning tasks corresponding to a project to users.  Although Fletcher discloses that the scheduling and performance of a project is dependent on, at least, the resources/assets needed to complete the job, as well as supply chain scheduling, Fletcher fails to explicitly disclose whether it is old and well-known in the art to receive bids to perform a requested task.
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 1, wherein the at least one processor is further configured to receive competitive bids in real-time from a plurality of vendors for supplying at least one of material and equipment needed for the job.  
First, the Examiner notes that claim 12, which is dependent from claim 1, is directed to an apparatus and, therefore, the purpose of why bids are being received fails to further limit or alter the structure or function of the apparatus and, therefore, merely serves as descriptive subject matter.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With that said, Kelley, which is also directed towards managing a workflow pertaining to identifying a job request and assigning a service provider to perform a job request, further teaches that it is old and well-known in the art that part of identifying and selecting a service provider to perform a requested job can also entail the process of receiving bids in order to allow a user to view the submitted bids and select a particular bid from a corresponding service provider in order to perform the requested job.  Kelley teaches that services are requested by individuals or businesses when a need arises for a repair or other services and certain services may have a plurality of different service providers that a customer can select from, thereby providing the customer with the opportunity to review and select the best service provider for their given circumstance.  Additionally, service providers, depending on the nature of the job request, may provide the materials/equipment needed to complete the service.  Finally, by providing a system and method where a user has access to a plurality of service providers one can create a system and method where the plurality of service providers have been approved, thereby allowing the customer to be provided with one or more options of service providers that will provide a particular level of quality, credentials, and etc. or whether the service provider is within a particular distance (which would be an important factor to consider since weather, as disclosed by Fletcher, affects the completion of a project). 
(For support see: ¶ 22, 28, 45, 49, 75)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the project management system and method of Fletcher with the ability to receive bids for tasks that are required to complete a project, as taught by Kelley, as this provides a user with a pool of reliable options, as well as providing the user with the opportunity to select the best provider for their particular job request.
In regards to claim 13, Fletcher discloses a system and method of managing a plurality of projects, such as, but not limited to, construction projects and assigning tasks corresponding to a project to users.  Although Fletcher discloses that the scheduling and performance of a project is dependent on, at least, cost, Fletcher fails to explicitly disclose whether it is old and well-known in the art for costs to be provided in an invoice or whether a job utilizes invoices.
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 1, wherein the at least one processor is further configured: 
to receive an image of a payment instrument for an invoice; 
to link the image to the invoice; and 
to update a status of the invoice to indicate that the invoice has been paid.  
However, Kelley, which is also directed towards managing a workflow pertaining to identifying a job request and assigning a service provider to perform a job request, further teaches that it is old and well-known in the art that part of identifying and selecting a service provider to perform a requested job can also entail the process of receiving bids in order to allow a user to view the submitted bids, select a particular bid from a corresponding service provider in order to perform the requested job, and reflect the cost associated with performing the job in an invoice.  Kelley teaches that services are requested by individuals or businesses when a need arises for a repair or other services and certain services may have a plurality of different service providers that a customer can select from, thereby providing the customer with the opportunity to review and select the best service provider for their given circumstance and then be billed for the completion of the job.  
Kelley further teaches, in addition to generating and providing an invoice for a job, that invoices can be provided in the form of an image and that the system can track the status of payment for a given invoice.  In other words, Kelley teaches that circumstances of a project can change and that these circumstances can be provided in the form of an invoice and that the invoice can be provided to a customer to review in the form of an image (since this is simply one technique of how information can be conveyed to a user, wherein the other forms can be a paper copy or text, but that any method that is selected still produces the same predictable end result of conveying cost to a user) and that this also facilitates the payment status for completion of the job.
(For support see: ¶ 22, 28, 49, 75, 82, 104, 105, 109, 110)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the project management system and method of Fletcher with the ability to convey the cost of a project as an invoice, such as an image of the invoice, as well tracking the payment status of the invoice, as taught by Kelley, as this informs all parties on the cost of the project and ensuring that payment is made for services that have been fulfilled. 

______________________________________________________________________

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US PGPub 2019/0005426 A1) in view of Goldparvar-Fard et al. (US PGPub 2019/0325089 A1).
In regards to claim 14, Fletcher discloses a system and method for managing a project that includes the management of notifications that can affect the performance of a job.  Despite this, Fletcher fails to explicitly disclose whether work crews, i.e. non-administrative users, can submit messages to the system for an administrative user (or the like) to review. 
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 1, wherein the at least one processor is further configured: 
to receive a plurality of reply messages to the one or more messages from the subset of the plurality of non-administrative users associated with the job; and 
to aggregate the plurality of reply messages for viewing by the at least one administrative user.
However, Golparvar-Fard, which is also directed towards project management, scheduling, and assignment, further teaches that it is old and well-known in the art to allow work crews to communicate with other members involved in the project as this allows for tracking of information, such as responsibilities, communicate performance problems, and request for information.  One of ordinary skill in the art would have found it beneficial to include the teachings of Golparvar-Fard as this provides an administrative user with additional information to consider as this could affect the performance of a job and by receiving information from work crew who are performing the job an administrative user can have a more detailed understanding of the progress of the job and eliminate problems as soon as possible.
(¶ 42, 44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the project management system and method of Fletcher with the ability to allow work crews to submit messages to the system and allow an administrative user to review, as taught by Goldparvar-Fard, as this would facilitate communication among administrative and non-administrative users, track who does what work in what location, communicate performance problems, request for information, and eliminate problems as soon as possible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Baker (WO 2007/022279 2); Davis (US PGPub 2014/0108078 A1); Moroz (CA 2744473 A1); MacElheron et al. (US PGPub 2014/0229212 A1); Allin et al. (US PGPub 2007/0078771 A1); Carlson et al. (US PGPub 2013/0132440 A1); Kaltner (US PGPub 2004/0205014 A1); Mitti et al. (US PGPub 2014/0350984 A1); Parr (US PGPub 2003/0135401 A1); Pheil et al. (US PGPub 2005/0222942 A1); Reed et al. (US PGPub 2014/0278662 A1); Cullen (CN 1942887 A); Anonymous (Buildshop Makes Life Easier for Builders, Trade and Field Service Pros: New software offers all in one tools to organize, plan, and manage projects with unique networking capabilities for meaningful collaboration between industry pros) – which are directed towards project management systems and method that involve scheduling, task assignment, resource management, and searching for and receiving bids from service providers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/14/2022